Order filed February 11, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00054-CV
                                   ____________

DAVID GREEN, ANNIE M. BRANCH A/K/A ANNIE GREEN, CHANDRA
      WARE D/B/A SAPPHIRE REALTY A/K/A SAPPHIRE REALTY
     HOUSTON AND D'ADREINNE M. TRUITT-SWEATT, Appellants

                                        V.

TAMEIKA EVANS AND DAVID EVANS, INDIVIDUALLY AND AS NEXT
   FRIEND OF D. E., A MINOR CHILD, T. E., A MINOR CHILD, U. E.,
     A MINOR CHILD, D. E., A MINOR CHILD, AND T.E., A MINOR
                         CHILD, Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-26231

                                     ORDER

      Appellants’ briefs and appellees’ brief contain the names of persons who
were minors when the underlying suit was filed. See Tex. R. App. P. 9.9(a)(3).
Accordingly, the briefs are STRICKEN.

      Appellants and appellees are ordered to file briefs that comply with Texas
Rule of Appellate Procedure 9.9 on or before February 22, 2021.

                                  PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Hassan.